TENNESSEE BUREAU OF WORKERS’ COMPENSATION
             IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                              AT NASHVILLE

    TYRONE HOLDER,                                         )
            Employee,                                      ) Docket No. 2015-06-0840
                                                           )
    v.                                                     ) State File No. 68992-2015
                                                           )
    KYOWA AMERICA CORP.,                                   ) Judge Joshua Davis Baker
           Employer,                                       )
                                                           )
    And                                                    )
                                                           )
    MITSUI SUMITOMO INSURANCE                              )
    CO. OF NORTH AMERICA,                                  )
             Carrier.                                      )

          EXPEDITED HEARING DENYING MEDICAL AND TEMPORARY
                         DISABILITY BENEFITS
      This matter came before the Court on a Request for Expedited Hearing filed by the
employee, Tyrone Holder, pursuant to Tennessee Code Annotated section 50-6-239
(2015). Mr. Holder seeks temporary disability benefits, medical benefits, and
reimbursement for out-of-pocket medical expenses from his employer, Kyowa America.
The central issue at this time is whether Mr. Holder is likely to succeed at a hearing on
the merits in proving he suffered a workplace injury. For the reasons set forth below, the
Court finds Mr. Holder is unlikely to succeed and, therefore, denies his request for
workers’ compensation benefits.1
                                                 Claim History
      This claim concerns an accident in a manufacturing plant. Mr. Holder is a forty-
one-year-old resident of Robertson County, Tennessee, who worked for Kyowa, an
automotive parts manufacturer. In his affidavit, Mr. Holder alleged he fell at work on


1
 A complete listing of the technical record and exhibits admitted at the Expedited Hearing is attached to this Order
as an appendix.
August 27, 2015, while loading scrap into a box. (Ex. 2.) After falling, Mr. Holder
received emergency care at Hendersonville Medical Center in Portland, Tennessee.
According to the treatment notes, Mr. Holder told the medical providers his “right leg
gave out” and he twisted his right ankle and knee when he tried to stop his fall. (Ex. 1.)
Similarly, the medical history notes from an August 31, 2015 visit to Crossroads Medical
Group contain the following: “He reports he was putting scraps in a box and his leg gave
way on him. He reports he grabbed the box causing his foot to slip inward.”

       Kyowa’s workers’ compensation insurance carrier denied the claim on September
3, 2015, citing the idiopathic nature of the accident as grounds for denial. (Ex. 7.) The
same day, Kathy Scott, human resources manager for Kyowa, filled out a short-term
disability claim form for Mr. Holder that indicated his injury was not work-related. (Ex.
5.) Despite the indication his injury was not work-related, the insurer denied Mr.
Holder’s short-term disability claim. (Ex . 2.)

       After both his workers’ compensation claim and claim for short-term disability
were denied, Mr. Holder filed a Petition for Benefit Determination. (T.R. 1.) The
parties were unable to settle the claim at mediation and the mediator issued a Dispute
Certification Notice. (T.R. 2.) Thereafter, Mr. Holder filed a Request for Expedited
Hearing seeking temporary disability and medical benefits (Ex. 3). This Court convened
an evidentiary hearing on April 26, 2016.

        Prior to the evidentiary hearing, an email exchange between the mediator and
Kathy Robbins, the insurance adjuster assigned to the case, indicated Mr. Holder alleged
he tripped over a pallet on the day of injury. (Ex. 8.) When Mr. Holder testified at the
hearing concerning the cause of his accident, he stated he did not know if he caught his
toe on the edge of the pallet. On cross-examination, however, he agreed the descriptions
of his leg giving way, as contained in the First Report of Injury and the medical records,
were correct. He further testified there were no wet spots on the plant floor in the area
where the accident occurred.

        After Mr. Holder completed his case, Kyowa called Ms. Scott to the stand. She
testified she spoke with Mr. Holder the day after the accident and he told her his leg had
given way. He did not mention slipping on a pallet. Ms. Scott further testified she
inspected the area where the accident occurred and found no wet spots or hazards. Ms.
Robbins also testified for Kyowa and stated Mr. Holder told her during a phone interview
that he had not “struck anything” on the date of the accident. (See also Ex. 9.)

                       Findings of Fact and Conclusions of Law

       Mr. Holder seeks temporary disability and medical benefits. His entitlement to
those benefits requires him to prove he would likely succeed at a hearing on the merits in
proving he suffered a compensable injury. See Tenn. Code Ann. § 50-6-239(d)(1)
                                            2
(2015); McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk.
Comp. App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers’ Comp. App. Bd. Mar. 27, 2015).
For the following reasons, the Court finds Mr. Holder unlikely to succeed at a hearing on
the merits because the evidence shows he suffered an idiopathic injury.

        In order for an injury to be compensable, it must have been accidental. Under the
Tennessee Workers’ Compensation Law, an injury is accidental “only if the injury is
caused by a specific incident, or set of incidents, arising primarily out of and in the course
and scope of employment, and is identifiable by time and place of occurrence[.]” Tenn.
Code Ann. § 50-6-102(14)(A) (2015). “An injury ‘arises primarily out of and in the
course and scope of employment’ only if it has been shown by a preponderance of the
evidence that the employment contributed more than fifty percent (50%) in causing the
injury, considering all causes[.]” Id. at (14)(B).

        Just because an accident occurred on the employer’s physical premises does not
automatically render any injury suffered compensable under workers’ compensation. It is
well established that the mere presence of the employee in the workplace at the time the
injury occurs does not establish that the injury arose out of the employment. Instead, the
injury must result from a danger or hazard peculiar to the work or be caused by a risk
inherent in the nature of the work. Thornton v. RCA Serv. Co., 221 S.W.2d 954, 955
(Tenn. 1949).2 For example, an employee who fell at work due to a pre-existing spinal
condition that caused his legs to tire and go numb was denied recovery. See Greeson v.
Am. Lava Corp., 392 S.W.2d 931, 935 (Tenn. 1965). Also, “Tennessee courts have
consistently held that an employee may not recover for an injury occurring while walking
unless there is an employment hazard, such as a puddle or step, in addition to the injured
employee’s ambulation.” Wilhelm v. Krogers, 235 S.W.3d 122, 128-29 (Tenn. 2007). In
short, idiopathic injuries—those with an “unexplained origin or cause”—do not arise out
of the work unless there is “some condition of the employment that presents a peculiar or
additional hazard.” Veler v. Wackenhut Servs., Inc., 2011 Tenn. LEXIS 78, at *9 (Tenn.
Workers’ Comp. Panel 2011).

       The thrust of Mr Holder’s argument for compensability is that his accident
occurred at work. Although the accident occurred on Kyowa’s property, however, the
testimony from all witnesses conclusively showed Mr. Holder’s accident did not involve
an employment hazard such as a wooden pallet or slippery floor. Furthermore, Mr.

2
 The Tennessee Workers’ Compensation Appeals Board allows reliance on precedent from the Tennessee Supreme
Court, “unless it is evident that the Supreme Court’s decision or rationale relied on a remedial interpretation of pre-
July 1, 2014 statutes, that it relied on specific statutory language no longer contained in the Workers’ Compensation
Law, and/or that it relied on an analysis that has since been addressed by the general assembly through statutory
amendments.” McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd.
LEXIS 6, at *13 n.4 (Tenn. Workers’ Comp. App. Bd. Mar. 27, 2015).


                                                          3
Holder even agreed that the accident descriptions stating his leg “gave way” contained in
the medical histories and the First Report Injury were correct. In short, all the evidence
showed that Mr. Holder’s right leg simply gave way, without foreign stimulus or
employment hazard. Accordingly, the Court finds Mr. Holder’s injury was idiopathic in
nature and, therefore, not compensable. See Wilhelm, 235 S.W.3d at 128-29.
Accordingly, his claim for temporary disability, medical benefits and medical bill
reimbursement is denied.

IT IS, THEREFORE, ORDERED as follows:


   1. Mr. Holder’s claim for temporary disability, medical benefits, and reimbursement
      of out-of-pocket medical expenses is denied on the grounds of compensability.

   2. This matter is set for an Initial (Scheduling) Hearing on June 13, 2016, at 9:30
      a.m. (CDT).

ENTERED this the ____
                  28th day of April, 2016.

                                         ____________________________________
                                         Judge Joshua Davis Baker
                                         Court of Workers’ Compensation Claims


Initial Hearing:

An Initial (Scheduling) Hearing has been sent for June 13, 2016, at 9:30 a.m. Central
Time with Judge Joshua Davis Baker, Court of Workers’ Compensation Claims.
You must call 615-741-2113 or toll free at 855-874-0474 to participate in the Initial
Hearing.

Please Note: You must call in on the scheduled date/time to participate. Failure to
call in may result in a determination of the issues without your further
participation. All conferences are set using Central Time (CT).


Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers’ Compensation Appeals Board. To file a Notice of
Appeal, you must:


                                            4
1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal.”

2. File the completed form with the Court Clerk within seven business days of the
   date the Workers’ Compensation Judge entered the Expedited Hearing Order.

3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

4. The appealing party is responsible for payment of a filing fee in the amount of
   $75.000. Within ten calendar days after the filing of a notice of appeal, payment
   must be received by check, money order, or credit card payment. Payments can be
   made in person at any Bureau office or by United States mail, hand-delivery, or
   other delivery service. In the alternative, the appealing party may file an Affidavit
   of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
   fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
   of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
   will consider the Affidavit of Indigency and issue an Order granting or denying
   the request for a waiver of the filing fee as soon thereafter as is practicable.
   Failure to timely pay the filing fee or file the Affidavit of Indigency in
   accordance with this section shall result in dismissal of the appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers’ Compensation
   Claims and must be approved by the workers’ compensation judge before the
   record is submitted to the clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   five business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within five business days of the filing of the appellant’s
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: (1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue(s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.
                                         5
                                               APPENDIX

Exhibits:

    1.   Medical Records
    2.   Affidavit of Tyrone Holder
    3.   First Report of Injury
    4.   Wage Statement
    5.   Short-term Disability Claim Form
    6.   Photographs of Kyowa Plant
    7.   Notice of Claim Denial C-23
    8.   Email Correspondence
    9.   Transcript of Telephone Interview

Technical Record:3

    1.   Petition for Benefit Determination
    2.   Dispute Certification Notice
    3.   Request for Expedited Hearing
    4.   Kyowa’s Response dated November 20, 2015
    5.   Kyowa’s Supplemental Response dated February 16, 2016
    6.   Tyrone Holder’s Initial Statement of Claim
    7.   Kyowa’s Witness and Exhibit List
    8.   Kyowa’s Supplemental Exhibit List




3
   The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
Expedited Hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.


                                                      6
                              CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing was sent to the
                                                                     28th
following recipients by the following methods of service on this the____day of April,
2016.


Name                      Certified Via       Via     Service sent to:
                          Mail                Email
                                    Fax
Tyrone Holder             X                   X       4555 Jernigan Road
                                                      Cross Plains, TN 37049
                                                      Christywashington94@gmail.com
Jeffrey C. Taylor                             X       jeff@taylorlawfirmtn.com




                                       _____________________________________
                                       Penny Shrum, Clerk of Court
                                       Court of Workers’ Compensation Claims
                                       WC.CourtClerk@tn.gov




                                          7